EXHIBIT 12 EOG RESOURCES, INC. Computation of Ratio of Earnings to Fixed Charges and Combined Fixed Charges and to Preferred Stock Dividends (In Thousands) (Unaudited) Year Ended December 31 EARNINGS AVAILABLE FOR FIXED CHARGES: Net Income $ Less: Capitalized Interest Expense ) Add: Fixed Charges Income Tax Provision TOTAL EARNINGS AVAILABLE FOR FIXED CHARGES $ FIXED CHARGES: Interest Expense $ Capitalized Interest Capitalized Expense Related to Indebtedness Rental Expense Representative of Interest Factor TOTAL FIXED CHARGES Preferred Stock Dividends on a Pre-tax Basis - - - COMBINED TOTAL FIXED CHARGES AND PREFERRED STOCK DIVIDENDS $ RATIO OF EARNINGS TO FIXED CHARGES RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS
